Case 5:20-cv-00461-GKS-PRL Document 18 Filed 03/08/21 Page 1 of 2 PageID 61




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  OCALA DIVISION

JOANN SIMMONS,

       Plaintiff,

v.                                                            Case No: 5:20-cv-461-GKS-PRL

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.


                                            ORDER

       This case is before the Court on the Commissioner’s opposed second motion to stay

the case for ninety days to produce the certified transcript of the record necessary for this case.

(Doc. 16). Due to the global COVID-19 crisis, the SSA has taken certain steps to maximize

social distancing, including suspending in-office services to the public and moving rapidly

toward a virtual work environment. The SSA’s Office of Appellate Operations (“OAO”) in

Falls Church, Virginia has been forced to redesign its business practices to allow for a mostly

virtual transcript preparation process. Despite these changes, the OAO faces a significant

backlog of work that has built up during the past months.

       Plaintiff has filed a response to the motion setting forth objections including that the

Court has already granted the Commissioner a 60-day stay in this case (Doc. 15), Plaintiff has

been waiting over eight years to receive an administrative decision that is based on the correct

legal standards and supported by substantial evidence, and the Commissioner has failed to

provide the specific status of preparing Plaintiff’s transcript. (Doc. 17). While Plaintiff opposes

the requested 90-day extension, she is agreeable to a final extension of 30 days.
Case 5:20-cv-00461-GKS-PRL Document 18 Filed 03/08/21 Page 2 of 2 PageID 62




       Given the unique challenges caused by the pandemic, the Court is inclined to afford

additional time to the Commissioner to obtain the transcript of the record in this case.

However, the need for an extension must be balanced with Plaintiff’s right to have her case

decided.

       Accordingly, the Commissioner’s opposed second motion to stay (Doc. 16) is

GRANTED in part. The Commissioner shall file an answer and the transcript of the record

for this case within 45 days of this Order. If additional time is needed, the Commissioner

should file a declaration specific to this case and explain why the transcript of the record has

not yet been prepared. The Court is unlikely to grant any further extensions absent

extraordinary circumstances.

       DONE and ORDERED in Ocala, Florida on March 8, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                              -2-
